Citation Nr: 0325560	
Decision Date: 09/29/03    Archive Date: 10/03/03	

DOCKET NO.  97-03 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a digestive system 
disorder, to include irritable bowel syndrome, secondary to 
service-connected residuals of a low back injury with disc 
disease and left lower extremity sensory neuropathy.

2.  Entitlement to service connection for cervical spine, 
neck and shoulder disorders, secondary to service-connected 
residuals of a low back injury with disc disease and left 
lower extremity sensory neuropathy.

3.  Entitlement to service connection for a thoracic spine 
disorder as secondary to service-connected residuals of a low 
back injury with disc disease and left lower extremity 
sensory neuropathy.

4.  Entitlement to service connection for urinary and fecal 
incontinence and erectile dysfunction as secondary to 
service-connected residuals of a low back injury with disc 
disease and left lower extremity sensory neuropathy.

5.  Determination of initial rating assigned for service-
connected major depression.

6.  Entitlement to an increased rating for residuals of a low 
back injury with disc disease and left lower extremity 
sensory neuropathy, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and P. L.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from June 1992 to 
July 1992.

This matter arises from various rating decisions rendered 
since November 1996 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 2002), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.

By decision dated May 24, 2002, the Board denied the benefits 
sought on appeal.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In response to a joint motion to remand and to stay 
proceedings filed by the parties in February 2003, the Court, 
by order dated February 14, 2003, vacated the Board's May 24, 
2002, decision, and remanded the matter pursuant to 
38 U.S.C.A. § 7252(a) (West 2002) for readjudication 
consistent with the joint motion.  The case is again before 
the Board for further appellate consideration.

In August 2003, the appellant raised the additional issue of 
his entitlement to a total disability rating based upon 
individual unemployability due to his service-connected 
disabilities.  That issue has not been developed or certified 
for appeal  See 38 U.S.C.A. § 7105.  As such, it is referred 
to the RO for all action deemed necessary.


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), that 
eliminated the well-grounded claim requirements, expanded the 
duty of VA to notify the appellant and representative, and 
enhanced VA's duty to assist an appellant in developing the 
information and evidence necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendments to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  

First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See VCAA, Section 3(a), 
(codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate his claim.  See VCAA, Section 3(a) (codified 
at 38 U.S.C.A. § 5103A). 

The Court held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of enactment.  Further, the 
regulations issued to implement the VCAA are to be applicable 
to "any claim for benefits received by VA on or after 
November 9, 2000, the VCAA's enactment date, as well as to 
any claim filed before that date but not decided by VA as of 
that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department and 
regulations of the Department are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002).  For purposes of this 
determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA. 

This matter arises from a claim filed prior to the effective 
date of the VCAA.  The record does not show that the RO 
provided notice to the claimant of the VCAA, 
including the division of responsibilities between VA and the 
claimant in obtaining evidence, either by a notice letter of 
its own or by adopting a copy of the 
recommended VCAA notice letters provided by the Veterans 
Benefits Administration.  Nor has the RO addressed how the 
VCAA was satisfied.  See 


Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  This must be accomplished prior to further 
appellate disposition to ensure that the appellant has been 
accorded due process of law.

In addition, as noted in the joint motion for remand 
submitted by the parties, the veteran's service-connected low 
back disability has not been examined since January 1998.  As 
such, further examination should be conducted to determine 
the current severity of that disability.  In a similar vein, 
the veteran should be afforded further psychiatric 
examination to determine the severity of his service-
connected major depression.

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations found at 66 Fed. Reg. 45,620-
32 (Aug. 27, 2001), are fully complied 
with and satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should then attempt to obtain 
all records of the veteran's medical 
treatment that have not already been made 
a part of the appellate record.  In this 
regard, the RO should contact the veteran 
and request that he identify the names 
and addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to 


his claim.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran which have not 
been secured previously.  

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him and 
his representative of this, and ask them 
to provide a copy of the outstanding 
medical records.  

4.  Once the foregoing has been 
accomplished, the veteran should be 
afforded a special orthopedic examination 
of his service-connected low back 
disability.  The claims file should be 
available to the examining physician in 
conjunction with the examination.  All 
indicated tests and studies must be 
accomplished.  The examining physician 
should indicate all clinical findings 
referable to residuals of the low back 
injury with disc disease and left lower 
extremity sensory neuropathy that is 
clinically observed.  His findings should 
be set forth in detail.

5.  The veteran should then be afforded a 
special VA psychiatric examination.  The 
claims file should be available to the 
examiner in conjunction with the 
examination.  Again, all indicated tests 
and studies should be accomplished.  The 
examiner should assign a Global 
Assessment of Functioning score for this 
disability.  He should also indicate the 
symptomatology that forms the basis for 
the score so assigned.  A complete 
rationale should be given for each 
opinion and conclusion expressed.

6.  The RO should then schedule the 
veteran for any VA examination deemed 
necessary to adjudicate the other issues 
currently on appeal.

7.  Once the foregoing has been 
accomplished, the RO should review the 
examination reports, and ensure that they 
are in compliance with this REMAND.  Any 
that is not, should be returned for 
corrective action.

8.  The RO should then readjudicate the 
issues on appeal.  If any benefit sought 
remains denied, both the veteran and his 
representative should be furnished a 
supplemental statement of the case.  They 
should also be given the appropriate time 
period in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until so 
informed.  The purpose of this REMAND is both to obtain 
clarifying information and to accord the appellant due 
process of law.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  The appellant has 
the right to submit additional evidence and argument on the 
matters that the Board has REMANDED to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


